             Case 2:18-cv-02838-TLN-DB Document 6 Filed 12/17/18 Page 1 of 2


1    Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
     21550 Oxnard St., Suite 780
4    Woodland Hills, CA 91367
5
     Phone: 877-206-4741
     Fax: 866-633-0228
6    tfriedman@ toddflaw.com
7    abacon@ toddflaw.com
     Attorneys for Plaintiff
8

9                          UNITED STATES DISTRICT COURT
10
                          EASTERN DISTRICT OF CALIFORNIA

11                                             ) Case No.
12
     THERESA CARLSON, individually and on )
     behalf of all others similarly situated,  )
13
                                               )   2:18-cv-02838-TLN (DB)
     Plaintiffs,
14                                             )
     v.                                        ) NOTICE OF SETTLEMENT
15
                                               ) AS TO INDIVIDUAL CLAIMS
16   SIDEPOINT, INC. d/b/a CREDIT ASSIST ) ONLY
     and DOES 1 through 10, inclusive and each )
17
     of them,                                  )
18                                             )
     Defendants.
19                                             )
                                               )
20

21          NOW COME THE PLAINTIFF by and through their attorneys to respectfully

22   notify this Honorable Court that this case has settled. Plaintiff requests that this Honorable
23   Court vacate all pending hearing dates and allow sixty (60) days with which to file
24   dispositive documentation. Dispositional documents will be forthcoming. This Court
25   shall retain jurisdiction over this matter until fully resolved.
26                         Respectfully submitted this December 17 2018.
27

28                                                           By: /s/Adrian R. Bacon
                                                              Adrian R. Bacon, ESQ.


                                           Notice of settlement - 1
            Case 2:18-cv-02838-TLN-DB Document 6 Filed 12/17/18 Page 2 of 2


1
                              CERTIFICATE OF SERVICE
2

3    Filed electronically on December 17 2018, with:
4
     United States District Court CM/ECF system
5

6
     Notification sent electronically on December 17 2018, to:

7    To the Honorable Court, all parties and their Counsel of Record
8
     This 17th Day of December, 2018.
9

10
     By: /s/ Adrian R. Bacon
11     Adrian R. Bacon, ESQ.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of settlement - 2
